Citation Nr: 0512797	
Decision Date: 05/11/05    Archive Date: 05/25/05	

DOCKET NO.  03-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for lipoma, fibrolipoma, 
small, round-cell sarcoma, fibrous carcinoma, fibrolysoma, or 
liposarcoma, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from March 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Des Moines, Iowa, that denied entitlement to the 
benefit sought.

In accordance with the provisions of 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.900(c) (2004), the motion for 
advancement on the docket by the veteran's accredited 
representative in April 2005 has been granted for good cause 
shown.


FINDING OF FACT

The medical evidence of record does not demonstrate that any 
lipoma, fibrolipoma, small, round-cell sarcoma, fibrous 
carcinoma, fibrolysoma, or liposarcoma is etiologically 
related to the veteran's active service, including exposure 
to ionizing radiation.


CONCLUSION OF LAW

Any current lipoma, fibrolipoma, small, round-cell sarcoma, 
fibrous carcinoma, fibrolysoma, and/or liposarcoma was not 
incurred in or aggravated by active service, nor may any be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
lipoma, fibrolipoma, small sarcoma, fibrous carcinoma, 
fibrolysoma, or liposarcoma.  He essentially contends these 
conditions are a result of his exposure to radiation in 
service.  In the interest of clarity, the Board will review 
the applicable law and regulations, briefly describe the 
factual background of the case, and then proceed to analyze 
the claim and render a decision.

Duties to Notify and Assist

The Board has given due consideration to the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002).  The VCAA eliminated the former statutory requirement 
that a claim be well grounded.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to the statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The VCAA and its implementing regulations require VA to 
notify a claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and what part, if any, VA will attempt to obtain 
on behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The record reflects that through the June 2003 statement of 
the case, an October 2003 communication, an April 2004 
communication, and the November 2004 supplemental statement 
of the case, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  In the October 
2003 communication, the veteran was told that medical 
evidence was needed that showed his claimed disability was 
incurred during his military service.  In the April 2004 
communication, the veteran was informed that actual treatment 
reports were needed with regard to his claimed treatment for 
fibrolipoma/small round-cell sarcoma in 1951.  He was also 
told that more detailed information concerning his presence 
in Hiroshima was needed.  Accordingly, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and its implementing regulations.  See Quartuccio v. 
Principi, 1 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412, 422 (2004).

The record reflects that all pertinent available records 
identified by the veteran have been associated with the 
claims folder.  The veteran has submitted medical information 
pertaining to treatment and evaluation for various purposes 
in 1951 and in the years thereafter.  He has not identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and its implementing regulations.

The Board notes that all the VCAA requires is that the duty 
to notify is satisfied and that the claimant is given the 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
sum, the Board is satisfied that the RO has properly 
processed the claim and been compliant with the duty and 
notice requirements of the VCAA and its implementing 
regulations.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are diseases that 
are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that United States Occupational Forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  Leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. 
§ 3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; 
(x) colon cancer; (xi) pancreatic cancer; (xii) kidney 
cancer; (xiii) urinary bladder cancer; (xiv) salivary gland 
cancer; (xv) multiple myeloma; (xvi) posterior subcapsular 
cataracts; (xvii) nonmalignant thyroid nodular disease; 
(xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; 
(xxi) cancer of the rectum; (xxii) lymphomas other than 
Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any 
other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Analysis

The veteran's report of separation discloses that he was in 
the Asiatic-Pacific Theater from November 1, 1945, to 
September 1946 with the Army.  His principal military 
occupational specialty was that of a carpenter.

The veteran claims that during his time in Japan, he was 
assigned to the 1189th Aviation Engineers in Kure, Japan, a 
town he stated was less than 50 miles from Hiroshima.  He 
reported that he traveled to the site in a deuce-and-a-half 
in the fall of 1945.  In a May 2004 statement, he indicated 
that he was then transferred from Kure to other locations in 
Japan and remained in Japan until his return to the United 
States for discharge in November 1946.  He essentially claims 
that because of his exposure to the radiation in the 
Hiroshima area, he developed a lipoma in 1951.

Available private medical records indicate that in June 1951 
he was seen by a private physician for what was reported as a 
preoperative diagnosis of lipoma.  The next day mention was 
made of the presence of a fibrolipoma.  An undated 
communication with a stamp of the Shelby County Medical Group 
in Harlan, Iowa, is of record and refers to the June 1951 
visit mentioned above.  It was indicated that a physician's 
report showed small round-cell sarcoma.  The veteran had 
removal of a mass from the midthoracic region and underwent 
full course radiation therapy.  Reference was made to a visit 
in 1950 for a cold, and visits in 1952, 1954, 1955, and 1957 
for unrelated complaints.  The author of the information 
indicated that the tumor was about 2 inches in diameter and 
was at the location of the 7th and 8th ribs on the right 
posteriorly.  Notation was made of a small round-cell 
carcinoma.  It was reported there had been no recurrence.

Private medical records in the claims folder refer to a 
December 1999 visit when the veteran referred to pain in the 
right back mid area near an old incision site.  It was stated 
the veteran had a large mass removed in 1951 which had come 
back to be a malignant sarcoma.  He subsequently underwent 
two radiation treatments a week, one year apart.  He had not 
had any problems until the past six weeks when he began 
experiencing pain in the same area with some discomfort 
around the right flank and into the upper right leg.  On 
examination, the posterior right back area showed a large 
area where the previous tumor had been removed.  The 
assessments included the history of malignant tumor excision.

The private medical records also include the report of a 
visit several years earlier in May 1993 at which time 
notation was made that the veteran was status post excision 
of a lipoma of the right flank.  No complaints were expressed 
at the time of the 1993 visit.

Subsequent medical records show the development of diabetes 
mellitus.

Based on a longitudinal review of the evidence of record, the 
Board finds there is no medical evidence suggesting the 
presence of lipoma sarcoma, fibrolipoma, fibrous carcinoma, 
fibrolysoma, or liposarcoma in service.  The veteran has 
submitted no medical evidence of a relationship between any 
current condition and his active service.  The lipoma for 
which he received treatment in June 1951 does not qualify for 
service connection under the aforementioned provisions 
providing for compensation benefits for enumerated 
disabilities developing subsequent to exposure to ionizing 
radiation.  Moreover, neither lipoma nor sarcoma is included 
in the list of radiogenic diseases under 38 C.F.R. § 3.311, 
and the veteran has not provided nor cited any scientific or 
medical evidence suggesting that either is attributable to 
exposure to ionizing radiation.  Consequently, service 
connection is not in order for this claimed disability.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  Where the determinative 
issue involves a question of medical causation or medical 
diagnosis, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1998).  The 
evidence does not reflect that the veteran currently 
possesses required specialized medical training and/or 
knowledge, nor is it contended otherwise.


ORDER

Entitlement to service connection for lipoma, fibrolipoma, 
small, round-cell sarcoma, fibrous carcinoma, fibrolysoma, or 
liposarcoma due to exposure to radiation is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


